COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-12-00023-CV


In the Matter of J.G.                      §    From the 323rd District Court

                                           §    of Tarrant County (323-94678J-11)

                                           §    January 10, 2013

                                           §    Opinion by Justice McCoy

                                     JUDGMENT


       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellant J.G. shall pay all costs of this appeal, for

which let execution issue.

                                       SECOND DISTRICT COURT OF APPEALS



                                       By_________________________________

                                         Justice Bob McCoy
                         COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                              NO. 02-12-00023-CV



IN THE MATTER OF J.G.



                                      ----------

          FROM THE 323RD DISTRICT COURT OF TARRANT COUNTY

                                      ----------

                         MEMORANDUM OPINION1

                                      ----------

                                   I. Introduction

      In one point, Appellant J.G. appeals the trial court’s judgment that he

engaged in delinquent conduct by failing to stop and render aid to two victims

following a traffic accident that he caused. We affirm.




      1
       See Tex. R. App. P. 47.4.


                                          2
                     II. Factual and Procedural Background

      On October 31, 2010, shortly before midnight, J.G. was driving a Mercedes

convertible westbound on I-30; Joel Perry was driving an SUV with his father

James Perry as a passenger. The SUV was going sixty-five miles per hour in the

same direction as J.G. when J.G. hit it. Joel estimated that the SUV flipped over

three or four times before sliding down around 150 feet on the driver’s side.

      According to Joel’s testimony, J.G. had driven ―significantly faster‖ than the

other cars on the road, at ―well over 100 miles an hour.‖ After rear-ending Joel’s

SUV, J.G. proceeded down the road, still traveling at a high rate of speed, for

approximately one-quarter of a mile before he hit a light pole. After hitting the

light pole, J.G. started walking or running2 away from the accident scene. J.G.

was apprehended about one-quarter of a mile to the west of his vehicle and

brought back to the scene.

      Joel sustained bruising and a partial herniated disk in his lower back, and

James, who has multiple sclerosis, was shaken up and left hanging immobilized

on the passenger side immediately after the accident, and he sustained injuries

to his knee and ankle. James and Joel remained at the scene until James was

transported away by ambulance. J.G. stipulated that he was intoxicated at the

time of the collision.



      2
         James testified that he ―saw someone run from where the other car had
hit the light standard in the median across the highway to the south.‖

                                         3
      The trial court adjudged J.G. delinquent of two counts of failure to stop and

return or remain at the scene of an accident (one for each vehicle occupant) and

driving while intoxicated and placed him on community supervision. J.G. appeals

the determination of both counts of failure to stop and return or remain at the

scene of an accident.

                        III. Failure to Stop and Render Aid

      J.G. argues that there is no evidence or insufficient evidence to establish

that he had the ability to stop and render aid following the automobile accident.

J.G. asserts that the question at issue on appeal is whether ―[J.G.] could have

returned to the vehicle to render aid given the almost immediate arrival of

emergency personnel and the distance between his vehicle and the vehicle he

struck.‖

      The standard of review for juvenile delinquency appeals is the same as the

criminal sufficiency review. In re M.C.S., Jr., 327 S.W.3d 802, 805 (Tex. App.—

Fort Worth 2010, no pet.). In our due-process review of the sufficiency of the

evidence to support a conviction, we view all of the evidence in the light most

favorable to the verdict to determine whether any rational trier of fact could have

found the essential elements of the crime beyond a reasonable doubt. Jackson

v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 2789 (1979); Wise v. State, 364
S.W.3d 900, 903 (Tex. Crim. App. 2012). We measure the sufficiency of the

evidence by the elements of the offense as defined by the hypothetically correct

jury charge for the case. Byrd v. State, 336 S.W.3d 242, 246 (Tex. Crim. App.

                                        4
2011) (citing Malik v. State, 953 S.W.2d 234, 240 (Tex. Crim. App. 1997)). Such

a charge is one that accurately sets out the law, is authorized by the indictment,

does not unnecessarily restrict the State’s theories of liability, and adequately

describes the particular offense for which the defendant was tried. Id. The law

as authorized by the indictment means the statutory elements of the charged

offense as modified by the factual details and legal theories contained in the

charging instrument. See Curry v. State, 30 S.W.3d 394, 404–05 (Tex. Crim.

App. 2000).

      In its delinquent conduct petition, the State alleged that J.G. intentionally or

knowingly drove a vehicle that became involved in an accident resulting in injury

to James and Joel Perry and then, knowing the accident had occurred,

intentionally or knowingly left the accident scene without giving his name and

address to any person and without rendering reasonable assistance to James

and Joel when it was apparent that they were in need of medical treatment. See

Tex. Transp. Code Ann. §§ 550.021, .023 (West 2011). Section 550.021 also

requires that the operator of a vehicle involved in an accident resulting in

personal injury or death immediately stop at the accident scene or immediately

return and remain at the scene until he has complied with the requirements of

transportation code section 550.023. See id. § 550.021(a)(1)–(3); see also id.

§ 550.023 (requiring the operator to give his name and address, among other

identifying information, to any person injured or the operator or occupant of or

person attending a vehicle involved in the collision and to provide any person

                                          5
injured in the accident with reasonable assistance, including transporting or

making arrangements for transporting the person to a physician or hospital for

medical treatment if it is apparent that treatment is necessary, or if the injured

person requests the transportation); Huffman v. State, 267 S.W.3d 902, 909

(Tex. Crim. App. 2008) (stating that section 550.021(a)’s requirements are serial

requirements that all relate, step-by-step, to what an actor must do with respect

to the scene of an accident).

      The evidence is sufficient to show that J.G. did not comply with section

550.021’s requirements:       He did not immediately stop after the collision or

immediately return to the scene; instead, he left the scene at a high rate of speed

until he ran into a light pole a quarter of a mile away and then continued to walk

or run away from the accident scene.3 And because J.G. did not even try to

immediately stop or immediately return to the accident scene, he could not give

his information or render reasonable assistance to James or Joel.4 See Huffman,
267 S.W.3d at 909. Therefore, because the evidence is sufficient to support the

trial court’s finding, we overrule J.G.’s sole point.


      3
        J.G.’s complaint that he could not return to the scene because he was
intoxicated and would have had to walk against traffic at night on the interstate
for one-quarter of a mile is without merit because he managed to walk away from
the accident scene for another quarter of a mile.
      4
       Although J.G. argues that he could not have returned to render aid before
emergency vehicles arrived, the timing of the arrival of emergency personnel
here is irrelevant when J.G. did not even attempt to return to the scene and
instead walked away from it.

                                           6
                                V. Conclusion

     Having overruled J.G.’s sole point, we affirm the trial court’s judgment.



                                                  BOB MCCOY
                                                  JUSTICE

PANEL: LIVINGSTON, C.J.; MCCOY and GABRIEL, JJ.

DELIVERED: January 10, 2013




                                        7